NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KOREY AARSTAD; SCOTT A. ALBERT;                 No.    20-35805
MARK D. ANDERSON; DAVID B.
ANDERSON; ALBERT C. ANDERSON;                   D.C. No.
CHARLES H. ASHLEY, Jr.; JOHN E.                 4:17-cv-00072-BMM-JTJ
BACHE; CECIL F. BACHE, P.R. Glenda
Larson; LINDA J. BACKEN; DANIEL P.
BACKEN; RANDALL W. BAETH;                       MEMORANDUM*
RICHARD D. BARNETT; GERALD L.
BASS; DOUGLAS K. BIBB; DONNA M.
BLACK; JIMMY R. BLIXT; SHELLEY A.
BOURSAW; RHONDA R. BRAATEN;
GLENN L. BREDESON; DARLENE K.
BRESE, P.R. Jack Brese; MICHAEL E.
BROOKS; DANIEL W BROSSMAN;
HAZEL M. BROSSMAN; DOUGLAS L.
BROWN; KIRK C. BRUS; ROBBIN R.
BUTKUS; JAMES E BUTLER; LARRY L.
CALLOWAY; JOSEPH G. CAMP;
HERMINE M. CAMPBELL, P.R. Joseph
Campbell; JAMES T. CARABIN, Sr.;
JOHN E. CARLOCK; BETSY E
CARPENTER; GORDON V. CARR;
CHERI L. CARR; VIOLET M. CARROLL;
KEITH CASSEL; DAVID L. CHAPEL;
RUTH A. CHOATE; WENDY D.
CHRISTENSEN; BRIAN L. COLDIRON;
ROBERT A. COLEMAN; KATHERINE M.
CRAIGMILE; STUART G. CRISMORE;
KURT C. CROUCHER; CYMON A.
CURTISS; ROBERT L. DAY; ROXANN L.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
DENTLINGER; DAVID L. DONEY;
LINDA L. DORRINGTON; TODD A.
DOTSON; KENNETH L. DRAKE; SHERI
A. EDWARDS; ROBERT C.
ENGEBRETSON; KELLY W. EVANS;
RHONDA S. FARNES; DEBRA J. FERCH;
RONALD A. FOOTE; ALTON O. FORE;
RALPH E. FOX; ANITA F. FUND, PR -
Alvin Funk; DALE L. GINGER; KRISTINE
A. GODSEY; JOSEPH A. GOSTNELL;
RICK L. GULLINGSRUD; WAYNE W.
HARTMANN; DIANNA L. HAYWOOD;
JOEL B. HEFTY; JEANETTE H.
HOFFMAN; CHERI L. JAVORSKY;
ROBERT J. JAVORSKY; RAMONA J.
JELLESED; JIMMY D. JOHNSON;
MELODY L. JOHNSON; ORVILLE D.
JOHNSON, PR - Brenda Neuman
Brunscher; DARALD E. KELLEY;
SANDRA S. KENELTY; DAVID A.
KINGERY; BENJAMIN F. KLIN; LYNN
M. KOSKELA; LEONARD H. KOSKELA;
BRADLEY L. LABELLE; LEE S.
LAMPTON; LINDA L. LMAPTON;
SIDNEY L. LEIR; DAVID L. LEIM;
DEBORAH K. LOOMIS; STEVEN R.
MADISON; TERRY D. MAGONE;
SANDRA J. MAILE; LINDA A.
MASTERSON; DAVID D. MCDONALD;
ROBERTA J. MCNULTY; MARGARET
A. MOLINELLI; NORMA T. MUNRO;
SHARON L. MUNSON; SANDRA D.
MURCH; SHAYNE A. NELSON; KEVIN
R. NEUBAUER; SHIRLEY M. NIXON;
SCOTT N. NOBLE; PAULETTE D.
NOSLER; PATRICK H. O'BRIEN;
DRILDA J. O'BRIEN; MARK D. OLSEN;
WADE L. OLSON; JOHN M. O'NEILL;
CARL L. ORSBORN; LYNDEEN J.


                                2
OSBORNE; MICHAEL J. PARKER;
BETTY L. PENNOCK, PR - Alfred
Pennock; GREG W. PHILLIPS; DALE B.
PHILLIPS; WAYNE B. POSSELT; JAMES
M. POWERS, Sr.; A. TONY PRICE;
DENNIS G. QUINN; DANIEL K. QUINN;
ALLAN V. RANDALL; ALVIN G.
RANDALL; CLAYTON R. RAYSON; PAT
N. RAYSON; STEVEN J. RICHARD;
ROBERTS JOELLEN; TODD E. ROBINS;
GERALD D. ROBINS; JUNE J. ROOSE;
VALERIE D. ROOT; CLAIRE C. ROSE;
WILLIAM R. ROWBERRY; PEGGY S.
RUFF; PATRICK H. RYAN; REBECCA J.
SALLER; SALVADOR F. SARACINO;
MARVIN C. SATHER; KATHLEEN E.
SCHAREN; DIETMAR G. SCHAUSS;
HAROLD L. SCHIELE; JEFFREY M.
SHELTON; LEONARD K. SHOEMAKER;
BETTY A. SIKES; DAVID W. SKRANAK;
FLORENCE E. SLATER; DONALD RAY
SMITH; BRENDA S. STAMPER; TERRY
L. STEIGER; TIMBER K. STEVENS;
ELLIS D. STEWART; GLENN N.
STUBBS; MELVIN G. SUNDT; THOMAS
V. SWEARINGEN; HUGH E. SWIMLEY;
LEE ANN SWITZER; DANIEL W.
TORGISON; BETTY R. VAN ALSTINE;
G. MICHAEL VAN ALSTINE; BETTY F.
VINION; JULIE A. VOLKENAND; LANA
M. WALEN; DEBBRA K. WELCOME;
PEGGY A. KELLEY; STEVEN R.
MAGONE; GREG MCNULTY; REBECCA
N. MESSICK; JESSIA M. PARKER;
STEVEN J. RIDDLE; MARY A.
STINEBACK; THOMAS D. THOMPSON;
GEORGE L. WEST; SUE C. WEST;
EDWIN B. WESTON; SARA A.
WHITEHOUSE; ROBERT D. WILBURN;


                               3
LARRY J. WILEY; DAVID M.
WILLIAMS; CLARENCE J. WINN;
HAROLD M. WISE; JUDY M. WOLLER;
PATRICK J. YOUSO; DAVID J. ZWANG;
DEBRA K. CHAMBERLAIN; MICHAEL
D. CHAPMAN; MICHAEL J.
CLAIRMONT; DELBERT L. COLLINS;
WESLEY M. DECKER; MARK D.
DODGE; SUZANNE DODGE;
CLARENCE HUNTER; SAMMY L.
KNOWLES; SHIRLEY Y. KOSKELA;
CAROL A. LOCKWOOD; GROVER W.
LOCKWOOD,

                Plaintiffs-Appellees,

 v.

BNSF RAILWAY COMPANY, a Delaware
corporation; JOHN SWING,

                Defendants-Appellants.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                     Argued and Submitted October 16, 2020
                           San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and VITALIANO,** District
Judge.




      **
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.

                                         4
        BNSF Railway and John Swing appeal the district court’s order remanding

this action to state court based on the “local controversy” exception to jurisdiction

under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(4)(A). We have

jurisdiction under 28 U.S.C. § 1453(c). Reviewing the district court’s application

of the local controversy exception de novo and its underlying factual findings for

clear error, see Mondragon v. Capital One Auto Fin., 736 F.3d 880, 883, 886 (9th

Cir. 2013), we affirm.1

        1. The district court correctly determined that this action qualifies as a

mass action because, among other reasons, it involves “monetary relief claims of

100 or more persons [that] are proposed to be tried jointly.” 28 U.S.C.

§ 1332(d)(11)(B)(i). Regardless of whether “100 or more persons” have present

injuries sufficient to give rise to Article III standing, this numerical threshold

“refers to actual named parties” rather than parties with an interest in the litigation.

Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161, 173 (2014). By

filing a single complaint without indicating otherwise, the 192 plaintiffs here

implicitly proposed a joint trial. See Briggs v. Merck Sharp & Dohme, 796 F.3d

1038, 1048 (9th Cir. 2015) (“[I]mplicit proposals may trigger CAFA’s removal

jurisdiction.”).



        1
            BNSF’s motion to extend its brief deadline (docket entry no. 9) is denied as
moot.

                                             5
      2. BNSF and Swing forfeited their first three contentions.2 The magistrate

judge made a factual finding that “greater than two-thirds of the [plaintiffs]” are

Montana citizens. 28 U.S.C. § 1332(d)(4)(A)(i)(I); see Coleman v. Estes Express

Lines, Inc., 631 F.3d 1010, 1015 (9th Cir. 2011). By failing to object in the district

court, BNSF in effect “waive[d] a challenge to that finding.” In re Grand Jury

Subpoena, 357 F.3d 900, 910 (9th Cir. 2004).

      The magistrate judge also concluded that plaintiffs seek “significant relief”

from Swing, and that his alleged conduct formed “a significant basis” for

plaintiffs’ claims. 28 U.S.C. § 1332(d)(4)(A)(i)(II)(aa)–(bb). BNSF and Swing

failed to timely object to these conclusions in the district court. See 28 U.S.C.

§ 636(b)(1) (setting a 14-day deadline); D. Mont. L.R. 72.3(b) (same). While not

determinative, this failure “is a factor to be weighed” in the forfeiture analysis. In

re Grand Jury Subpoena, 357 F.3d at 910 (quoting Turner v. Duncan, 158 F.3d

449, 455 (9th Cir. 1998)).

      BNSF and Swing were on notice that forfeiture was at issue in the prior

appeal because plaintiffs raised the issue. Yet on remand to the district court,

BNSF and Swing did not address the “significant relief” or “significant basis”

criteria in their supplemental brief. When they first raised their objections to the


      2
        Because the existence of a local controversy does not affect the district
court’s subject matter jurisdiction, the issue is subject to waiver and forfeiture. See
Visendi v. Bank of Am., N.A., 733 F.3d 863, 869 (9th Cir. 2013).

                                           6
magistrate judge’s conclusions on these two issues—in their objections to the

magistrate judge’s supplemental findings and conclusions, which did not address

“significant relief” or “significant basis”—more than two years had passed.

Neither plaintiffs nor the district court had notice that BNSF and Swing intended to

litigate these issues on remand, and the district court never addressed the substance

of BNSF and Swing’s objections. Under these circumstances, BNSF and Swing

have forfeited the issues. See Mosier v. Stonefield Josephson, Inc., 815 F.3d 1161,

1172 (9th Cir. 2016) (“Normally, we do not consider on appeal issues not properly

raised before the district court.”).

      3. BNSF and Swing challenge the district court’s finding that the “principal

injuries resulting from the alleged conduct or any related conduct of each

defendant were incurred in” Montana. 28 U.S.C. § 1332(d)(4)(A)(i)(III).

Although plaintiffs’ allegations concern injuries incurred in Montana, BNSF and

Swing argue that the district court failed to consider BNSF’s out-of-state “related

conduct” and the injuries that it produced.3




      3
        To the extent BNSF and Swing argue that the district court erred by failing
to consider defendant Robinson Insulation’s conduct outside Montana, they waived
that argument. In their objections to the magistrate judge’s supplemental findings,
BNSF and Swing stated that it was “unclear” why the magistrate judge made
findings regarding Robinson Insulation because their argument concerned BNSF’s
out-of-state conduct.

                                          7
      In crafting the local controversy exception, Congress considered

environmental disasters the archetype of “principal injuries” occurring in the forum

state. See S. Rep. No. 109-14, at 40 (2005). The fact that BNSF may have caused

injuries in other communities around the country by improperly handling

vermiculite there is unrelated to BNSF’s alleged actions in and around Libby,

Montana. BNSF and Swing provided no evidence that the injuries suffered in

Montana resulted from a corporate policy of malfeasance that affected victims

nationwide. Even if such a policy existed, the single out-of-state alleged victim

they identify is far from sufficient to show that the district court clearly erred in

finding that the principal injuries from BNSF’s conduct were incurred in Montana.

      AFFIRMED.




                                           8